1    Melissa Baloian SBN# 232602
     Law Office of Melissa Baloian
2    5424 N. Palm Ave. Suite 106
     Fresno, California 93704
3    Telephone (559) 352-2331
     Mbaloian.law@gmail.com
4

5    Attorney for Defendant FELIMON GUILLEN, JR.
6

7

8
                                 UNITED STATES DISTRICT COURT
9
                                EASTERN DISTRICT OF CALIFORNIA
10

11
     THE UNITED STATES OF AMERICA,                   )     Case No. 1:19-CR-00130-DAD
12                                                   )
                              Plaintiff,             )     STIPULATION TO CONTINUE STATUS
13                                                   )     CONFERENCE
                    vs.                              )
14                                                   )
     FELIMON GUILLEN, JR.,                           )     Date: August 20, 2019
15                                                   )     Time: 2:00 p.m.
                              Defendant.             )     Court: Hon. Stanley A. Boone
16                                                   )
                                                     )
17

18                                           STIPULATION

19          The defendant, FELIMON GUILLEN, JR., by and through his counsel, Melissa Baloian,
20
     and the United States of America, by and through its counsel, Assistant United States Attorney
21
     Katherine Schuh, hereby stipulate as follows:
22

23
            1.      By previous order, this matter was set for a status conference hearing on August

24   20, 2019, at 2:00 p.m.
25          2.      By this stipulation, the defendant now moves to continue the status conference
26
     hearing until September 6, 2019, at 2:00 p.m. before Magistrate Judge Grosjean.
27
            3.      The parties agree and stipulate, and request the Court find the following:
28




                                                     -1-
1                      a.        The defense counsel has additional preparation and is working on plea
2
     negotiations.
3
                       b.        Defense counsel is scheduled to be in a jury trial on August 20, 2019, and
4

5
     is unable to make the currently scheduled court date.

6             4. Based on this matter being a supervised release violation, no exclusion of time is
7                  required under the Speedy Trial Act.
8
              IT IS SO STIUPLATED.
9
              Dated: August 16, 2019
10
                                                                      /s/ MELISSA BALOIAN
11                                                                    _____________________
                                                                      Melissa Baloian
12                                                                    Attorney for Defendant
13
              Dated: August 16, 2019
14
                                                                      /s/ KATHERINE SCHUH
15                                                                    _______________________
                                                                      Katherine Schuh
16
                                                                      Assistant United States Attorney
17

18
     -------------------------------------------------------------------------------------------------------------------------
19

20
                                                            ORDER
21

22
     IT IS SO ORDERED.
23
     Dated:      August 19, 2019
24
                                                                   UNITED STATES MAGISTRATE JUDGE
25

26

27

28




                                                                -2-
